Citation Nr: 0721465	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to non-service connected disability pension.


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 8, 1943 to 
November 17, 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim for entitlement to non-service 
connected pension benefits.  

In November 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
copy of the transcript is associated with the claims file.

This case was previously before the Board in December 2006, 
at which time the veteran's claim was remanded for additional 
evidentiary development to be conducted consistent with an 
August 2006 Joint Motion for Remand and Order from the United 
States Court of Appeals for Veterans Claims (CAVC).  The 
requested development has been conducted and the claim is now 
properly before the Board for appellate consideration.  


FINDINGS OF FACT

1.  In February 2007, the National Personnel Records Center 
certified that the veteran served on active duty from 
September 8, 1943, to November 17, 1943.  

2.  The veteran did not serve in the active military, naval, 
or air service for at least 90 days during a period of war 
and was not discharged from service due to a service-
connected disability.  




CONCLUSION OF LAW

The criteria for eligibility for VA non-service connected 
disability pension have not been met.  38 U.S.C.A. §§ 101(2), 
107, 1521 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6, 3.40, 3.203, 3.314 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In January 2007, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The January 2007 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim such as medical records, employment 
records, or records from other Federal agencies, including 
VA, the service department, and the Social Security 
Administration.  He was advised that it was his 
responsibility to send evidence showing he had active service 
for 90 days or more with at least one day during a period of 
war, that his income and net worth do not exceed the maximum 
limit set by Congress, and that he is unable to work because 
of a disability.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the January 2007 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
Supplemental SOC dated in March 2007 provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board notes the claims file contains a letter informing 
the veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  While the letter 
is undated and appears to have been sent in conjunction with 
the March 2007 Supplemental SOC, the Board finds no prejudice 
to the veteran in proceeding with the present decision, given 
that the claim herein is being denied, and any issues as to 
disability ratings and effective dates are moot.  Moreover, 
the veteran has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Facts and Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (non-service 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
non-service connected disability not the result of the 
veteran's willful misconduct.  38 C.F.R. §§ 3.3, 3.314(b).  

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2006).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2006).

A veteran meets the necessary service requirements to be 
eligible for non-service connected pension if he served in 
active military, naval, or air service under one of the 
following conditions: (1) for 90 days or more during a period 
of war; (2) during a period of war and was discharged or 
released from service for a disability adjudged service-
connected without presumptive provisions of law, or at time 
of discharge had such a service-connected disability, shown 
by official service records, which in medical judgment would 
have justified a discharge for disability; (3) for a period 
of 90 consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days of 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(a)(iii).  

VA's determination of whether a claimant's service meets 
these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant' service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992) (holding that findings of a 
United States service department verifying a person's service 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces).  

The veteran has asserted that he is entitled to VA pension 
benefits for non-service-connected disability pension because 
he served on active duty in the United States Army from 
November 2, 1942, to November 17, 1943.  In support of his 
claim, the veteran relies on a Certification of Military 
Service from the National Personnel Records Center (NPRC) 
dated November 1998, which reflects that the veteran was a 
member of the U.S. Army from November 2, 1942, to November 
17, 1943.  The November 1998 certification indicates that the 
veteran's active service dates are the same as listed above 
and that his service was terminated by an honorable 
discharge.  

Although the veteran relies primarily on the November 1998 
Certification from the NPRC mentioned above, he has also 
submitted conflicting evidence regarding the dates of his 
active service.  In addition to the foregoing, the veteran 
submitted a Certificate of Honorable Discharge, which 
reflects that he received an honorable discharge from the 
U.S. Army on November 17, 1943.  The veteran also submitted 
an Enlisted Record, which reflects he was enlisted on 
November 2, 1942, and that his period of active duty lasted 
from November 2, 1942 to his date of discharge.  Also 
submitted was an Enlistment Record for the Enlisted Reserve 
Corps, which reflects the veteran enlisted in the Air Force 
Enlisted Reserve on November 2, 1942, and a Record at Time of 
Reporting for Active Duty of Members of Reserve Components, 
which indicates the veteran was accepted for active duty on 
September 8, 1943.  

In order to resolve the conflict in the evidentiary record 
regarding the veteran's period of active duty, VA requested 
the NPRC verify the veteran's periods of active duty, active 
duty for training, inactive duty for training and reserve 
duty.  In February 2007, the NPRC verified that the veteran 
enlisted in the Enlisted Reserve Corps on November 2, 1942, 
but did not report for active duty until September 8, 1943, 
and received a certificate of disability for discharge on 
November 17, 1943.  The NPRC indicated that the veteran did 
not have any active duty for training or reserve duty.  

Based on the foregoing, the Board finds that the appellant is 
a "veteran" for VA purposes.  See 38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  However, the preponderance of the 
evidence shows the veteran's period of active service was not 
for 90 days as he served on active duty for only 70 days.  In 
making this determination, the Board finds most probative 
that the NPRC recently verified in February 2007 that the 
veteran served on active duty from September 8, 1943 to 
November 17, 1943, and this finding is supported by the 
preponderance of the other evidence of record.  In this 
context, the Board notes that the record includes 
certifications from the Adjutant General dated in February 
1944 and March 1945 which show the veteran enlisted in the 
Enlisted Reserve Corps on November 2, 1942, entered active 
duty on September 8, 1943, and received an honorable 
discharge on November 17, 1943.  In addition, the evidence 
submitted by the veteran supports the foregoing conclusion as 
it shows he enlisted in the Air Force Enlisted Reserve on 
November 2, 1942, and was accepted for active duty on 
September 8, 1943.  See Enlistment Record for the Enlisted 
Reserve Corps; Record at Time of Reporting for Active Duty of 
Members of Reserve Components.  

The Board recognizes the veteran submitted an Enlisted Record 
and November 1998 certification from the NPRC showing his 
active service was from November 2, 1942 to November 17, 
1943; however, as noted, the NPRC clarified in February 2007 
that the veteran did not enter active duty until September 8, 
1943.  Moreover, the Enlisted Record mentioned above states 
that the periods of active duty contained therein include 
enlisted men of the Enlisted Reserve Corps.  

Therefore, based on the foregoing, the Board finds the 
veteran does not have the requisite 90 days of active service 
to qualify for non-service connected pension benefits.  The 
Board also finds the veteran does not meet any of the other 
requirements to be entitled to pension benefits as he was not 
discharged or released from service for a service-connected 
disability.  In this regard, the Board notes the veteran was 
recommended for discharge because he was hospitalized during 
service from October 19, 1943, to November 17, 1943, with a 
diagnosis of psychoneurosis, mixed, anxiety state, and 
neurasthenia, and received a Certificate of Disability 
Discharge in November 1943.  The Board of Medical Officers 
determined at that time, however, that the veteran's 
psychoneurosis existed prior to service and was not 
aggravated in or by military service, given the advanced 
symptoms and history of the disability.  See November 1943 
Certificate of Disability for Discharge.  Subsequently, in a 
November 1946 rating decision, the RO denied service 
connection for such disability, finding his disability was 
not incurred in service or aggravated beyond the natural 
progress of the disease process.  As such, the Board finds 
the veteran was not discharged or released from service for a 
disability adjudged service-connected.  

In sum, the Board finds the preponderance of the evidence 
shows the veteran did not serve on active duty for 90 days 
during a period of war and that he was not discharged due to 
a service-connected disability.  See 38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a)(iii).  Therefore, his claim for non-
service connected disability pension must be denied, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to non-service connection disability pension is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


